UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7977


LEROYAL GRAHAM,

                  Plaintiff - Appellant,

             v.

GREENRY A. NEAL, Powhatan County Sheriff; HELEN F. FAHEY, VA
Parole Board (Chair); GENE JOHNSON, Director Department of
Correction,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00289-JBF-JEB)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


LeRoyal Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          LeRoyal     Graham    appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Graham v. Fahey, No. 2:08-cv-00289-JBF-

JEB (E.D. Va. Aug. 12, 2008).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                     2